Title: To Thomas Jefferson from John Hemings, 23 July 1825
From: Hemings, John
To: Jefferson, Thomas


dear sir
Poplar Forest
July 23th 25
I hope this favr may find you well and in Good hellth we begin to tin the west side of the house and we have youst 5 ½ boxis we shol in a few days finish that side except the Potcos the rouft is so  ruft that I am fast to imploy both of the boys the house being chatiry with oak we hav to strip evry Port the ridg Pists all ar sound and Look on the Turit we ar Pusil to git the two for the gutters the ordrs of saw mels onte agree to cut thar timber trees at this seson for feare of the worms biting the trees mr hiks tils me that thars a man 25 mils off that says he wil Let him havit ef he Lets him hav the haling and then he says he wold delevr it fore 5 Dolars Pay & hundred but he cant do it with out further oddersI am your sirvantJohn Hemmings